Title: To George Washington from Robert Howe, 23 July 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            Philadelphia 23rd July 1783.
                        
                        I was honored with your Excellency’s favour of the 16th instant yesterday. The Judge Advocate announced
                            himself to me on the 14th—The General Court martial was ordered to sit the next day and was to have been composed of the
                            officers of the Massachusetts and Pennsylvania lines—The officers of the latter from some points of delicacy declined
                            acting and though I did not, for reasons which must be obvious to your Excellency choose to exclude them, yet my
                            sentiments so much coincided with the reasons which induced their requesting to be excused from siting on the Court, that
                            I did not refuse them the indulgence they asked. I then ordered some of the officers in Town from the Staff department to
                            sit with those of the Massachusetts; but from the indisposition of Colonel Koscuiszko and some other accidents, a court
                            was not made until friday the 18th late in the day, which has since been proceeding, sunday excepted, with all possible
                            dispatch. Many circumstances combined to render the proceedings upon this unhappy affair both critical & tedious;
                            among which the unlucky furloughing of the men subsequent to the mutiny is not the least as it leaves us evidences both to
                            search and send for. Not a moment has or shall be lost, and though I cannot ascertain when we shall
                            finish, yet your Excellency may be assured it shall be as speedily as possible. The Court is
                            constituted of Officers higher in rank than were absolutely necessary to try those who were the supposed offenders, because the
                            objects of investigation were both intricate and important and therefore required both experience and abilities—I laid
                            this before Congress and it has not been disapproved. Three officers are to be tried, one of them is in close confinement.
                            It was thought best to begin with the Sargeants as in the progress of their Trials something might come out to give a clue
                            to this strange affair; which many imagine to have been supported by some who have not yet been brought forward—for my
                            part I beleive that Carbury and Sullivan were the principal fomenters of it, and they are escaped. The Judge Advocate
                            thinks to proceed on the Trial of one of the officers either to morrow or the next day. I have the honor to be Dear sir,
                            with the greatest respect Your Excellency’s most obedient very humble servant
                        
                            Robt Howe
                        
                    